Exhibit 99.1 FOR IMMEDIATE RELEASE NewStar Closes New $505 Million Managed Credit Fund ▪ The NewStar Berkeley Fund CLO (the “Berkeley Fund”) represents the fourth in a series of managed credit funds focused on middle market senior debt originated through NewStar’s direct lending platform ▪ Berkeley Fund is structured as a Collateralized Loan Obligation (CLO) to provide financial leverage intended to magnify asset-level returns for equity investors ▪ Upsized from initial target of $400 million to $505 million due to strong investor demand ▪ NewStar retained 5% of each class of notes issued by the CLO to comply with risk retention rules and pre-seeded the fund with approximately $425 million of loans ▪ Represents third CLO sponsored by NewStar in 2016, bringing total issuance to approximately $1.25 billion for the year Boston, MA, – November 30, 2016 - NewStar Financial Inc. (Nasdaq: NEWS) (“NewStar” or the “Company”), an internally-managed, specialized finance company, announced today that it has closed the NewStar Berkeley Fund CLO (the “Berkeley Fund” or the “Fund”), a $505 million middle market CLO managed for qualified institutional investors.The Berkeley Fund is the fourth credit fund sponsored by NewStar to co-invest in middle market commercial loans originated through its direct lending platform and represents another significant milestone in the growth of the Company’s asset management business. The Berkeley Fund is NewStar’s 21st securitization since inception and third transaction completed in 2016.The notes offered through this CLO transaction are backed by a diversified portfolio of commercial loans originated and underwritten by NewStar for the benefit of investors.Various classes of notes rated Aaa through Ba3 were placed, which represented an advance rate of approximately 88.6%.Third-party investors retained the equity interests, which represented approximately 10.8% of the capital structure, or approximately $54.5 million.NewStar held 5% of each class of notes to satisfy risk retention rules and will serve as manager of the CLO, which has a four-year reinvestment period.
